      Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.779 Page 1 of 7




                             THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH



 DALLIN BRAD HAWKINS,
                                                      MEMORANDUM DECISION & ORDER
                               Petitioner,             TO AMEND DEFICIENT PETITION
                        v.                                      Case No. 4:20-CV-90-DN
 THIRD DIST. COURT et al.,                                      District Judge David Nuffer
                              Respondents.


         Petitioner, Dallin Brad Hawkins, a Utah state inmate, filed a pro se habeas-corpus

petition, (ECF No. 4). He designates it as filed under federal-court docketing nature-of-suit code,

“510,” which does not represent a cause of action. Further, code 510 is not for state prisoners.

Reviewing the petition, the Court concludes Petitioner perhaps instead meant to file it under 28

U.S.C.S. § 2254 (2021) ("[A] district court shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the

ground that [Petitioner] is in custody in violation of the Constitution or laws or treaties of the

United States."). Petitioner must cure that and other deficiencies before proceeding further.

                                 DEFICIENCIES IN PETITION

Petition:

(a)      is not on Court-required form.

(b)      lists respondents other than Petitioner’s custodian.

(c)      impermissibly asserts civil-rights claims (e.g., for money damages and conditions of
         confinement) which are appropriately brought in separate § 1983 complaint/case.
      Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.780 Page 2 of 7




(d)      has possibly been supplemented by other potential claims in other documents filed in this
         case by Petitioner. (ECF Nos. 7, 8, 10, 12, 16, & 17.)

(e)      is inappropriate vehicle to address child custody.

(f)      needs to state timeline regarding criminal appeals process and whether it has been
         concluded in Utah Supreme Court.

(g)      does not appear to observe federal habeas-corpus standard of review, stating:

            An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted
            with respect to any claim that was adjudicated on the merits in State
            court proceedings unless the adjudication of the claim--
            (1) resulted in a decision that was contrary to, or involved an
            unreasonable application of, clearly established Federal law, as
            determined by the Supreme Court of the United States; or
            (2) resulted in a decision that was based on an unreasonable
            determination of the facts in light of the evidence presented in the
            State court proceeding.

         28 U.S.C.S. § 2254(d) (2021).

(h)      has claims possibly based on illegality of Petitioner's current confinement; however,
         petition apparently not submitted using legal help Petitioner entitled to by Petitioner’s
         institution under Constitution--e.g., by contract attorneys. See Lewis v. Casey, 518 U.S.
         343, 356 (1996) (requiring prisoners be given "'adequate law libraries or adequate
         assistance from persons trained in the law' . . . to ensure that inmates . . . have a
         reasonably adequate opportunity to file nonfrivolous legal claims challenging their
         convictions or conditions of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828
         (1977) (emphasis added)).

                              INSTRUCTIONS TO PETITIONER

         Under Rule 8 of the Federal Rules of Civil Procedure an initial pleading must contain

"(1) a short and plain statement of the grounds upon which the court's jurisdiction depends, . . .

(2) a short and plain statement of the claim showing that the pleader is entitled to relief, and (3) a

demand for judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). The requirements of

Rule 8(a) are intended to guarantee "that [respondents] enjoy fair notice of what the claims


                                                                                                     2
  Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.781 Page 3 of 7




against them are and the grounds upon which they rest." TV Commc'ns Network, Inc. v. ESPN,

Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th Cir. 1992).

       Pro se litigants are not excused from Rule 8’s minimal pleading requirements. After all,

“a pro se [litigant] requires no special legal training to recount the facts surrounding his alleged

injury, and he must provide such facts if the court is to determine whether he makes out a claim

on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1009 (10th Cir. 1991). Indeed,

the Court’s proper function is not to take “the role of advocate for a pro se litigant." Id. at 1110.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for [petitioner] that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

       Petitioner should observe the following points before filing an amended petition:

       • Revised petition must stand entirely on its own and not refer to, or incorporate by

reference, any part of the original petition or any other prior documents filed by Petitioner. See

Murray v. Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amendment supersedes original)

       • Petitioner must name current custodian (warden or ultimate supervisor of imprisonment

facility) as respondent. See R.2, Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

       • Federal rule requires the petition to “(1) specify all the grounds for relief available . . .;

(2) state the facts supporting each ground; (3) state the relief requested; (4) be printed,

typewritten, or legibly handwritten; and (5) be signed under penalty of perjury by the petitioner.”

R.2(c), Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

       • Petitioner may generally not bring civil-rights claims (e.g., regarding conditions of

confinement) in a habeas-corpus petition.




                                                                                                          3
   Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.782 Page 4 of 7




        • Claims about Petitioner's underlying conviction and/or sentencing should be brought

under 28 U.S.C.S. § 2254 (2021); claims about the execution of Petitioner's sentence should be

brought under id. § 2241.

        • Petitioner should get help to prepare initial pleadings from legal resources at

Petitioner’s facility.

                            MOTION FOR APPOINTED COUNSEL

        The Court now addresses Petitioner’s motion asking the Court to request an attorney to

represent him free of charge.

        There is no constitutional right to counsel in habeas proceedings. Coronado v. Ward, 517

F.3d 1212, 1218 (10th Cir. 2008). Moreover, because no evidentiary hearing is required here,

Petitioner has no statutory right to counsel. See Rule 8(c), R. Governing § 2254 Cases in U.S.

Dist. Courts. However, the Court may in its discretion, Swazo v. Wyo. Dep’t of Corr., 23 F.3d

332, 333 (10th Cir. 1994), appoint counsel when "the interests of justice so require" for a

"financially eligible person" bringing a habeas petition. 18 U.S.C.S. § 3006A(a)(2)(B) (2021).

        In deciding, the Court considers the following factors: "the merits of the litigant's claims,

the nature of the factual issues raised in the claims, the litigant's ability to present his claims, and

the complexity of the legal issues raised by the claims." Rucks v. Boergermann, 57 F.3d 978, 979

(10th Cir. 1995) (internal quotation marks omitted). Ultimately, Petitioner has the burden "to

convince the court that there is sufficient merit to his claim to warrant the appointment of

counsel." Hill v. Smithkline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (internal

quotation marks omitted).




                                                                                                       4
  Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.783 Page 5 of 7




       The Court’s initial review of the proceedings persuades it that appointment of counsel is

not yet warranted for these proceedings. First, it is unclear at this early stage of litigation whether

Petitioner's claims are meritorious. Second, the nature of factual issues and complexity of legal

issues raised here are not so novel or complex as to warrant appointment of counsel. Finally,

Petitioner has not shown that he is not able to represent his claims himself.

                                             ORDER

       IT IS HEREBY ORDERED that:

(1) Petitioner shall have thirty days to cure the above deficiencies. In response to this Order, the

Court will accept one document entitled, “Amended Petition.” Amended Petition shall include all

issues, arguments, and citations in one document, with no reference to any other document.

Amended Petition is the only document the Court will review to determine whether to order

Respondent to answer. R.4, Rs. Governing § 2254 Cases in the U.S. Dist. Cts. (stating court--on

its own--shall examine petition for petitioner’s entitlement to relief and dismiss petition or order

answer as warranted).

(2) The Clerk's Office shall mail Petitioner a copy of the Pro Se Litigant Guide with a proper

form habeas petition and form civil-rights complaint, for Petitioner to complete, according to

directions, if he wishes to do so. If a civil-rights complaint is submitted, it should be separate in a

new case.

(3) If Petitioner fails to timely cure the above-noted deficiencies, as instructed here, this action

will be dismissed without further notice.

(4) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the



                                                                                                       5
  Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.784 Page 6 of 7




clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(5) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than fourteen days before the deadline to be

extended.

(6) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

(7) Petitioner's motion for appointed counsel is DENIED. (ECF No. 5.) However, if it later

appears that counsel may be needed or of specific help, the Court may appoint an attorney to

appear on Petitioner's behalf. No further prompting by Petitioner is needed.

(8) Petitioner’s motion for service of process is DENIED. (ECF No. 6.) Such a motion is not

necessary in federal habeas-corpus cases. R.4, Rs. Governing § 2254 Cases in the U.S. Dist. Cts.

(stating court--on its own--shall examine petition for petitioner’s entitlement to relief and dismiss

petition or order answer as warranted).

(9) Petitioner’s motions for joinder and to waive copy fees are DENIED. (ECF Nos. 9, 11.)

(10) Petitioner’s Motion to Attach Exhibits into Evidence is DENIED. (ECF No. 13.) The

federal habeas court reviews the state-court record.



                                                                                                       6
  Case 4:20-cv-00090-DN Document 24 Filed 06/08/21 PageID.785 Page 7 of 7




(11) Petitioner’s motion for time extension to file amended petition is DENIED as moot. (ECF

No. 15.)

(12) Petitioner’s Motion to Vacate Illegal Sentence is DENIED. (ECF No. 17.) This document

appears to be an attempt to amend his petition, but Petitioner should instead amend his petition

according to the guidance in this Order.

       Dated June 7, 2021.


                                             BY THE COURT:

                                             ____________________________
                                             David Nuffer
                                             United States District Judge




                                                                                                   7
